DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, corrections and amendments, see Applicant Remarks (pages 1-3, filed 08/22/2022), with respect to claims 1-21, the drawings and the specifications have been fully considered. The drawing objection is withdrawn in view of Applicant’s explanation. The specifications are entered and accepted by the Examiner, since no new subject matter has been introduced. The amended abstract has been entered; therefore, the previous objections have been withdrawn. The cancelled claim 2 has been acknowledge by the Examiner. The amended claims 1, 8-9 and 11 overcame the 35 U.S.C. §112(b) rejections. The amended claim 1 overcame the 35 U.S.C. §102(a) (1) rejection as anticipated by the prior art of record Fereyre (US 20150289622A1), previously presented in the Office Action filed on 05/20/2022. Therefore, this rejection along with the rejection of the dependent claims 3-21 are withdrawn. However, the Examiner introduces new grounds of rejection relying on the prior art of record. Upon careful consideration, new grounds of rejection for claims 1 and 3-21 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

	The Applicant argues that the amended claim 1 would overcome a rejection over the prior art of record, since Fereyre does not disclose that the step of applying vapour is carried out in a confined space and that Fereyre (US 20150327650 Al), hereafter Fereyre 7650, prior art of record teaches away from the primary reference (Fereyre). The Applicant argues that in Fereyre 7650’s disclosure the application of vapour is made in a groove formed within the heating plates (paragraphs [0045]-[0047] and FIGs. 1 to 3 of Fereyre 7650). Thus, the hair that passes between the heating plates will be heated before the vapour application. Also, the applicant argues that Fereyre specifies in paragraph [0213] the advantages of performing the steam treatment prior to the heat treatment and that the application of steam and the application of heat between the plates must be separated, as now required in amended Claim 1. Finally, the Applicant argues that one skilled in the art would not combine the teachings of Fereyre 7650 and Fereyre to make the currently claimed invention. 

	The Examiner finds these arguments not persuasive. The Examiner disagrees with the statements made by the applicant regarding that Fereyre 7650’s disclosure teaches the application of vapour being made in a groove formed within the heating plates and regarding that the hair that passes between the heating plates will be heated before the vapour application (Applicant’s remarks, page 3, paragraph 2). The Examiner agrees that one of ordinary skills in the art would recognize the benefits of applying vapour to hair fibers before applying a heating treatment and that some of these benefits are disclosed in paragraph [0213] of Fereyre’s disclosure. However, the examiner disagrees with the applicant’s statement that Fereyre 7650 teaches away from applying vapour to hair fibers prior the heat treatment (Applicant’s remarks, page 3, paragraph 2). The Examiner notes Fereyre explicitly contemplates varying the order of operation (as does Fereyre 7650 in paragraph [0047]) in [0061]-[0069], including orders that encompass the claimed order of treatment, and as such does not teach away or otherwise disparage a particular order of operations. The Examiner further notes that Fereyre 7650 teaches a groove 10, for delivering vapour, is implemented in the upstream portion 17a of the first heating plate 17, relative to the direction of the portable treatment unit's 2 movement from the roots to the tips of the hair, as represented by the arrow 26 in FIG. 2. This makes it possible to steam treat the lock of hair prior to the heat treatment (respectively, or by clamping that is not necessarily heated) (Figures 1-3; [0047]). Therefore, Fereyre 7650 teaches that the application of vapour would be made before the heating treatment by either passing the apparatus from the roots to the tips of the hair in the direction of arrow 26, as shown in figure 2; where the steam delivering groove is located upstream of the heating plates; or by performing this step without heating the heating plates, simply using them as clamps, as disclosed in paragraph [0047] of Fereyre 7650’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre (US 20150289622A1) in view of Fereyre (US 20150327650 Al), hereafter, Fereyre 7650.

Regarding claim 1, Fereyre teaches “Process for treating hair fibres” ([0055]). Also, Fereyre teaches comprising (i) combing said fibres, (ii) applying vapour to said fibres” and “(iii) hair shaping, by heat treatment without vapour, of the hair fibres by conduction and/or by radiation, steps (ii) and (iii) being made separately over a same zone of the hair fibres”; since Fereyre teaches the claimed steps in the claimed order; e.g. combing/product application/steam treatment/straightening heat treatment, which meets the claimed limitation ([0066] and [0069]). The Examiner notes that Fereyre teaches that the step of combing could be added to any of the step combinations disclosed by Fereyre ([0061]-[0069]). Fereyre discloses a flow rate range being less than 5g/min, but fails to disclose “the flow rate of vapour applied being less than 1 g/min” and the rest of the limitations as claimed. 

On the other hand, Fereyre 7650 teaches a portable treatment unit comprising steam spraying means. Also, Fereyre 7650 teaches “the flow rate of vapour applied being less than 1 g/min”; since Fereyre teaches that the steam dispersion means are configured to have a flow of steam ranging between 0.5 g/min and 2 g/min ([0028]). The Examiner notes that Fereyre 7650 teaches a flow rate of vapour applied which encompasses overlapping subject matter with respect to the claimed limitation. Additionally, Fereyre 7650 teaches “the application of vapour being made in a confined space” ([0010]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fereyre with the teachings of Fereyre 7650 to create a hair treatment apparatus capable of delivering a vapour flow between 0.5 g/min and 2 g/min; since such modification enables the implementation of novel vaporization means on portable treatment units, having a limited bulkiness and a simplified design ([0028]). Also, it would have been obvious to modify Fereyre’s disclosure with the teachings of Fereyre 7650 regarding the application of vapour being made in a confined space; since such modification advantageously enables a reduction in the flow of steam from the vaporization means of the portable treatment unit ([0010]). 

Regarding claim 3, Fereyre/Fereyre 7650 teaches “wherein the flow rate of vapour applied ranging is from 0.7 g/min to 0.9 g/min; since Fereyre 7650 discloses a flow rate range, overlapping with the claimed limitation, being between 0.5 g/min and 2 g/min. 

Regarding claim 4, Fereyre/Fereyre 7650 teaches “wherein the treatment steps are carried out in the following order: (i), (ii), then (iii)”. Fereyre/Fereyre 7650 discloses this process, since Fereyre teaches the following steps and order of operations: combing, product application, steam application, heat treatment, which meets the claimed limitation ([0061], [0066] and [0069]). The Examiner notes that Fereyre teaches that the step of combing could be added to any of the step combinations disclosed by Fereyre ([0069]).   

As per claim 5, Fereyre/Fereyre 7650 teaches “at least steps (ii) and (iii) are carried out in a single pass per lock of hair fibres” (Fereyre: [0055]). 

As per claim 6, Fereyre/Fereyre 7650 teaches “the heat treatment in step (iii) is carried out at a temperature ranging from 90 °C. to 230 °C.” (Fereyre: [0020]). 

Regarding claim 7, Fereyre/Fereyre 7650 teaches “the heat treatment step (iii) without vapour is carried out by bringing the hair fibres into contact with at least one hot surface, the surface(s) being formed of one or more heating plates” (Fereyre: [0020]). 

Regarding claim 8, Fereyre/Fereyre 7650 teaches “further comprising providing an apparatus for treating the hair comprising at least two plates (16), at least one of which is heating, arranged facing one another (Fereyre: Figure 6, member 16; [0020] and [0154]), at least one vapour outlet acting on a zone of the hair fibres other than that included between the plates at a given moment (Fereyre 7650: [0022]); since the steam means are upstream or downstream from the heating surfaces, the steam is going to be deliver to areas of the lock of hair that are not clamped between the heating surfaces at any given moment. Additionally, Fereyre/Fereyre 7650 teaches “wherein steps (ii) and (iii) are carried out within said apparatus for treating the hair (Fereyre: [0059]), wherein the hair fibres pass between said at least two plates during step (iii)” (Fereyre: [0020] and [0154]).

Regarding claim 9, Fereyre/Fereyre 7650 discloses “wherein the apparatus for treating the hair further comprises, a groove (10) and, facing said groove, said at least one vapour outlet (12), said at least one vapour outlet and this groove being offset relative to the plates” (Fereyre 7650 Figure 3, [0014] and [0022]).

As per claim 10, Fereyre/Fereyre 7650 discloses “wherein, in step (ii), the hair fibres are made to pass between said at least one vapour outlet (12) and the groove (10)” (Fereyre 7650 Figure 3, [0014] and [0049]).

As per claim 11, Fereyre/Fereyre 7650, as modified above, does not teach a comb being part of the apparatus. However, Fereyre 7650 further teaches a comb being part of the apparatus; since Fereyre 7650 discloses the apparatus comprising a comb (19), arranged upstream of said vapour outlet (12)” (See Fereyre 7650 Figure 1; [0061]). Therefore, it would have been obvious to one of ordinary skills in the art, before the effective filling date of the claimed invention, to further modify the device of Fereyre/Fereyre 7650 to include a comb; since such modification enables the untangling and aeration of the lock of hair prior to its passage between the two surfaces (Fereyre 7650: ([0061]). 
 
 Therefore, Fereyre/Fereyre 7650, as modified above, discloses “wherein step (i) of combing is carried out within the same apparatus, the apparatus comprising a comb (19), arranged upstream of said vapour outlet (12)” ([0061]). The Examiner notes that the cited position for the comb, “upstream of said vapour outlet”, would depend on the direction in which the apparatus is being used. 

As per claim 12, Fereyre/Fereyre 7650 discloses “comprising an additional step of applying at least one cosmetic composition to the hair fibres” (Fereyre: [0059] and [0066]).

As per claim 15, Fereyre/Fereyre 7650 discloses “the additional step of applying at least one cosmetic composition taking place after the step (i) of combing the hair fibres and before the step (ii) of applying vapour to the hair fibres”; since Fereyre discloses a process and order as follow: straightening heat treatment/steam treatment/product application/steam treatment/straightening heat treatment ([0062]). Also, Fereyre discloses that the step of combing could be added downstream of the first
treatment and upstream of the final treatment ([0069]). Therefore, Fereyre discloses the limitations as claimed, since Fereyre discloses that the step of combing could be added after the first step and before the last step of the process; allowing the following combination to take place: straightening heat treatment/steam treatment/combing hair fibres/product application/steam treatment/straightening heat treatment (Please see [0062] and [0069]). Also, in paragraph [0066] Fereyre disclose an order of the method that meets the claimed order. 

Regarding claim 16, Fereyre/Fereyre 7650 discloses “not comprising a step of applying a cosmetic composition to the hair fibres”; since Fereyre discloses that the apparatus’s product applicator could be covered and a user could straighten his or her hair without applying product ([0206]). 

Regarding claim 18, Fereyre/Fereyre 7650 discloses “the flow rate of vapour applied ranging from 0.75 g/min to 0.85 g/min” since Fereyre 7650 discloses a range of the flow rate, overlapping with the claimed limitation, between 0.5 g/min and 2 g/min ([0028]).  

Regarding claim 19, Fereyre/Fereyre 7650 discloses “wherein the heat treatment in step (iii) is carried out at a temperature ranging from 120°C to 210°C”; since Fereyre discloses a temperature range for the heat treatment of 90°C to 230°C [0020]. 

Regarding claim 20, Fereyre/Fereyre 7650 discloses “wherein the heat treatment in step (iii) is carried out at a temperature ranging from 170°C to 210°C” since Fereyre teaches a temperature range for the heat treatment step of 90°C. to 230°C. ([0020]).

Should applicant traverse the Examiner’s position above, the Examiner further notes that Fereyre/Fereyre 7650  teaches ranges overlapping the claimed limitations with respect to the flow rate of claims 1, 3 and 18 and the temperature ranges of claims 6, 19-20; since Fereyre teaches temperature ranges overlapping with the claimed limitations and Fereyre 7650 teaches a flow rate that overlaps with the claimed limitation. In this case since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre to incorporate the claimed limitations. (Please see MPEP 2144.05(I)).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre/Fereyre 7650 in view of BEBOT (FR 2873578 A1), hereafter, Bebot; further in view of THOMAS (US 20180153294A1), hereafter, Thomas.   

Regarding claim 13 and 21, Fereyre/Fereyre 7650 fails to disclose the limitations as claimed. However, Bebot teaches “wherein said at least one cosmetic composition has a viscosity of less than or equal to 400 cps and at a shear rate of 1 S-1” and “wherein said at least one cosmetic composition has a viscosity of less than or equal to 200 cps, and at a shear rate of 1 S-1” (Bebot, page 2, line 61). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fereyre/Fereyre 7650 to incorporate the teachings of Bebot regarding cosmetic composition having a viscosity of less than or equal to 400 cps or 200 cps and at a shear rate of 1 S-1, in order to provide optimized application of a product to and through the hair. Additionally, this is an instance of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (See MPEP 2143).

On the other hand, Fereyre/Fereyre 7650/Bebot does not disclose “at 22°C and 1013.25 hPa”, instead it discloses measured at 25°C. (Bebot, page 2, line 61). However, Thomas discloses that room temperature is between 20° C. to about 25° C ([0078]). Moreover, 1013.25 hPa is equal to 1 atm which is well known to be normal atmospheric pressure at sea level. Therefore, the limitations claimed as “at 22°C and 1013.25 hPa”, could have been interpreted to be as similar to Normal Temperature and Pressure (NTP) conditions.  

Further, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fereyre/Fereyre 7650/Bebot to incorporate the teachings of Thomas in order to take the measurements at 22 °C; since Thomas teaches a temperature range overlapping the limitation, as being room temperature conditions, and would merely involve choosing from a finite number of identified predictable solutions with a reasonable expectation of success (e.g. one of ordinary skill would recognize the temperatures between 22-25 would provide room temperature conditions and a reasonable expectation of success, see MPEP 2143). 

Claims 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre/Fereyre 7650 in view of RESTLE et at. (US 20100307528A1), hereafter, Restle. 

As per claim 14 and 17, Fereyre/Fereyre 7650 discloses “wherein said at least one cosmetic composition (Fereyre: [0012]), but fails to disclose the rest of the limitations as claimed. However, Restle discloses “comprises at least one ingredient chosen from solvents, surfactants, thickeners, preservatives, fragrances, dye precursors, direct dyes, silicone or non-silicone and fixing or non-fixing polymers, fatty substances, such as mineral, vegetable or synthetic oils, and waxes, reducing agents, oxidizing agents, UV screening agents, conditioning agents, agents for combating free radicals, sequestering or stabilizing agents, antioxidants, acidifying agents, alkaline agents, volatile or non-volatile silicones, reactive or chemically inert polymers, pigments, solid organic or inorganic particles, vitamins, plant extracts, or propenetrating agents or fibre-swelling agents”; since Restle discloses a vast list of possible ingredients for a cosmetic composition to be deliver by a hair treatment apparatus ([0032]). Also, Restle teaches “wherein the hair fibres are human hair” ([0013]).

Fereyre/Fereyre 7650 and Restle are considered to be analogous to the claimed invention because they are in the same field of hair treatment methods and/or apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fereyre/Fereyre 7650 to incorporate the teachings of Restle to implement the step of delivering a hair treatment cosmetic using a variety of products; in order to care for the hair fibers; thereby improving the health and appearance of the user’s hair. (Restle [0031]). 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772